 GILBERT-ROBINSON, INC.279Gilbert-Robinson,Inc.andInternational BrotherhoodofTeamsters,Chauffeurs,Warehousemen andHelpers of America,Warehouse,Mail Order, Ice,Cold Storage,Soft Drink,Waste Paper,Distribu-tionWorkers,Egg Breakers,Candlers, Miscellane-ousDrivers and Helpers,KCMO,KCK andVicinities, Local No. 838 and Local Joint ExecutiveBoard of the Hotel and Restaurant Employees andBartenders International Union,AFL-CIO and itsConstituentMembers, Parties to the Contract.Case 17-CA-4489September21, 1971DECISION AND ORDERBy CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn May 7, 1971, Trial Examiner John P. von Rohrissued his Decision in the above-entitled proceeding,finding that Respondent had engaged in and wasengaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in theattachedTrialExaminer'sDecision.Thereafter,Respondent filed exceptions to the Trial Examiner'sDecision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in the case, and hereby adopts thefindings,' conclusions,2 and recommendations of theTrial Examiner.3ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders thatRespondent,Gilbert-Robinson, Inc., its officers,agents, successors, and assigns, shall take the actionset forth in the Trial Examiner's recommended Order.MEMBER JENKINS, concurring:I agree with my colleagues that Respondent violatedSection 8(a)(1), (2), and (3) of the Act. However, infinding a violation of Section 8(a)(2), I rely solely onthose facts showing that when Respondent's supervi-sors informed the employees that they would have tojoin the Bartenders Union that day or lose their jobs,the supervisors required the employees to sign acombination card which included a dues deductionauthorization for the Bartenders Union. Although thecard contained an inconspicuous provision which theemployee could initial, if he noted it, cancelling thecheckoff authorization, Respondent did not advise itsemployees of their right to do so. I find Respondent'sconduct constituted an unlawful requirement of duesdeduction authorizations from its employees as acondition of employment and thus violative ofSection 8(a)(2) and (1) of the Act.In view of my conclusions herein, I find itunnecessary to determine whether the Respondentviolated Section 8(a)(2) by its unilateral enforcementof the lawful union-security provisions in its collec-tive-bargaining agreement with the Bartenders Un-ion.iThe Respondenthas excepted to certaincredibility findings made bythe Trial Examiner.It is the Board's establishedpolicynot to overrule aTrialExaminer's resolutions withrespect to credibilityunless the clearpreponderance of all ofthe relevant evidence convinces us that theresolutions wereincorrect.Standard Dry Wall Products,Inc, 91 NLRB 544,enfd 188 F.2d 362 (C.A. 3). We have carefullyexamined the record andfind nobasis for reversing his findings.2We agree with the TrialExaminer's finding thatRespondent'sdischarge of employeeNunninkon November 11, 1970, violatedSection8(a)(l) and(3) of the Actin that Respondent discharged Nunmnk for hisTeamsters activityamong Respondent's employees However,we do notrely on the Trial Examiner's finding that Danny Pate was permitted toremain in Respondent's employdespite a more serious offense3The word "not" was inadvertentlyomitted by the TrialExaminer fromthe phrase "I do regard" in In.II of hisDecision.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOHN P. VON ROHR, Trial Examiner: Upon a charge filedon November 12, 1970, and an amended charge filed onJanuary 28, 1971, the General Counsel of the NationalLabor Relations Board for the Regional Director of Region17 (Kansas City,Missouri) issued a complainton February3, 1971, against Gilbert-Robinson, Inc., herein called theRespondent or the Company, alleging that it had engagedin unfair labor practices within the meaning of Section8(a)(1), (2), and (3) of the National Labor Relations Act, asamended, herein called the Act. The Respondent filed ananswer denying the allegations of unlawful conduct allegedin the complaint.Pursuant to notice, a hearing was held before TrialExaminer John P. von Rohr in Kansas City, Missouri, onMarch 31, 1971. All parties were represented by counseland were afforded opportunity to adduce evidence, toexamine and cross-examine witnesses,and to file briefs. Inlieuof filing briefs, theGeneralCounsel and the193 NLRB No. 39 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent engaged in oral argument at the close of thehearing.'Upon the entire record in this case, and from myobservation of the witnesses, I hereby make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent,a corporation with its principal place ofbusiness in KansasCity,Missouri, is engaged principally inthe business of food service and catering.The onlyfacilityinvolved in this case is its airline catering service at the St.Louis,Missouri,airport.During the calendar year 1970, theRespondent sold goods and services valued in excess of$50,000 from its KansasCity,Missouri,facilitytoenterpriseswhich are directly engaged in interstatecommerce.During the same period,Respondent purchasedgoods valued in excess of $50,000 from points and placesoutside the State of Missouri.Respondent's annual grossvolume of business exceeds$500,000.The Respondentconcedes,and I find,that it is engaged in commerce withinthe meaningof the Act.11.THE LABOR ORGANIZATIONS INVOLVEDInternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America,Warehouse, MailOrder,Ice,Cold Storage, Soft Drink,Waste Paper,DistributionWorkers, Egg Breakers,Candlers, Miscellane-ous Drivers and Helpers,KCMO,KCK and Vicinities,Local No. 838 and Local Joint Executive Board of theHotel and Restaurant Employees and Bartenders Interna-tionalUnion,AFL-CIO,and its constituent members arelabor organizations within the meaning of Section 2(5) ofthe Act.III.THE UNFAIR LABOR PRACTICESA.The IssuesThe issues in this case are (1) whether Respondent gaveunlawful assistance to the incumbent union in violation ofSection 8(a)(2) of the Act; (2) whether Respondent'sdischarge of employee Thomas Nunnink on November 11,1970, and its termination of employee James Michaels onNovember 12, 1970, were in violation of Section 8(a)(3) oftheAct; and (3) whether Respondent engaged in otherconduct independently violative of Section 8(a)(1) of theAct.B.The FactsRespondent owns a facility at the KansasCity,Missouri,airport,the only facility involved herein, known as the JoeGilbert Restaurant.Aside from an airport restaurant, thisfacility operates as the food and beverage caterer to thevarious airlines operating in and out of the airport.iThe Respondent subsequently submitted a legal citation, which I haveconsidered2The record does not reflect if a later contract was executed3The former is the contract terminology The employees who testifiedsimply described their lobs as being that of a "service man and caterer "4The credited and unrefuted testimony of Wood The further testimonyAt all times material hereto Respondent Joe Gilbert'semployees have been represented by the Local JointExecutive Board of the Hotel and Restaurant Employeesand Bartenders International Union, AFL-CIO, and itsconstituentmembers, hereinafter called the Hotel andBartendersUnion or the incumbent union. The latestcollective-bargaining agreement between the parties waseffective fromMarch 18, 1968, to January 15, 1971.2 It isrelevant to note here that thisagreementcontained a validunion-security clause.The category of employees involved in the instant dispute(and these are covered by the foregoing contract) areclassified as plant service attendants. They are also knownas servicemen and caterers .3 These employees are primarilyengaged in the loading of airplanes with food andbeverages, although their duties also include suchmiscella-neous tasks as dumping garbage, cleaning the ramp area,and washing service vehicles.As will be dealt with more fully hereinafter, ThomasNunnink, one of the alleged discriminatees herein, wasinstrumental in undertaking an organizational campaign onbehalf of Teamsters, et al, Local No. 838, the ChargingParty herein and hereinafter called the Teamsters Union.This activity was touched off with the holding of a unionmeeting at Nunnink's apartment on October 30, 1970. Asalso will appear hereinafter, the evidence establishes thatRespondent had knowledge of this meeting. However,relevant to the complaint's allegation that Respondentrendered unlawful assistance to the Hotel and BartendersUnion in violation of Section 8(a)(2) of the Act, I set forthfirst the evidence pertaining to the enforcement (or lackthereof), of the union-security clause prior to the advent ofthe Teamster activities.TerryWoodhas been a service employee of theRespondent since May 24, 1970. At or about the time of hishire he was told by Earl Strickland, concededly a supervisorwithin the meaning of the Act, that the Company had aunion, but that it was not a "strong union."4 Notwithstand-ing the union-security provision in the aforenoted currentcollective-bargainingagreement,Wood was not asked tobecome a member of the Hotel and Bartenders Union untilthe first part of November 1970. Wood testified that at thistime he was called into the general supervisor's office whereSheffield had union cards, which cards were a combinationofmembership application-dues deduction authorizationcards for the Hotel and Bartenders Union. Sheffield toldhim that he would have to sign one and he did so. At thesame timeJames Michaels,one of the alleged discrimina-tees herein, also signed a membership-dues card for theincumbent union when requested to do so by Sheffield.Within a day or so after having signed the cards, Wood andMichaels went to the office of Mr. Dewey, Respondent'scatering manager, to see whether they would be required toremain members of the incumbent union.5 It is undisputedthat Dewey advised these employees that they did not havetobelong to the incumbent Union, that he thereuponofWood, as hereinafterset forth,is also uncontrovertedSMichaelstestifiedwithout contradiction thaton the dayafter hesigned the card he was told by Bill Maddox, his supervisor,that he wouldnot have tobelong to the incumbent union Further, he crediblytestifiedthat at the time mentioned above Maddox accompanied him when he wenttoseeDeweyAlthoughMichaelsdidnotmentionthatWood GILBERT-ROBINSON, INC.281produced their signed membership-dues cards which hehad retained in his office, and that these employeesthereupon tore up the cards.Danny Patewas employed as a service man since August24, 1970. In or about the middle of October 1970 anotheremployee handed him a Hotel and Bartenders membership-dues card, stating that a supervisor told him that theemployeeswere supposed to sign them.6 Not beingdesirious of joining the Union, Pate signed his name butwrote on the card that he did not wish to join the Union. Hedid not, in fact, become a member of the incumbent unionat this time.Thomas Brand,employed as a service man since about themiddle of August 1970, was advised by Supervisor SteveSheffield about the middle of October 1970 that he wouldbe required to join the Hotel and Bartenders Union. Brandreplied that he would like some time to think about it. Atthis time no further steps were taken to have Brandjoin theincumbent union and he did not do so.Thomas Nunninkbecame a member of the Hotel andBartenders Union approximately 8 months subsequent tohis being hired in 1967. A month later he resigned bysigning awithdrawal card. He did not thereafter become amember of the incumbent union at any time prior to hisdischarge on November 11, 1970.Turning now to the Teamster organizational activity,Nunnink first contacted Harry Kress, a representative ofthe Teamster Union, about the middle of October 1970.The first meeting was held at Nunnink's apartment onOctober 30,1970,at 12:30 a.m., the latter hour being chosento enable the service employees of all three shifts to bepresent.Practically all of the service employees, thesenumbering approximately 20, attended this meeting.Employee James Michaels, who was present, testified thatallthe employees who attended the meeting signedTeamster authorization cards.Ed Llaflet is a shift supervisor and his jurisdictionincludes the supervision of Danny Pate. Pate was one of theemployees who attended the above organizational meetingon October 30. According to the undenied and creditedtestimony of Pate, Llaflet came up to him at the dispatchingdesk 3 or 4 days after the meeting and spoke to him asfollows:He approached me and he sort of leaned down towardme and he said, "What about the union meeting?" Isaid, "What meeting is that?" He said, "You know whatunion meetings, the Teamsters." I said, "How did youknow about it?" He said, "I know." I said, "Well, I willprobably get it next week." He said he was all for theunion.It isundisputed that on November 12 (which was the dayafterNunnink's discharge), Supervisor Earl Stricklandaccompaniedthem to Dewey's office, it is clear from Wood's testimonythathe and Michaels were present with Dewey at thesame time6Pate testified thatThomas Nunnink was the employee who gave himthe card at this timeWhile no doubt there is some plausible explanation,this seems strange inview of the fact, as hereinafter noted, that Nunninkhad withdrawnfrom theHotel and BartendersUnion and apparently wasnot a memberof that labororganization at this time. Nunnink was notasked to testify about the matter This and certain other annoying gaps inthe testimony,while not in themselvesdispositive of the issues herein,properly shouldhave beenbrought out or clarified by the General Counselin the direct testimony of these witnessescalled a number of employees into his office,includingemployeesTerry Wood,Thomas Brand,Danny Pate, andFredWinegrad.At this time Strickland handed theseemployeesmembership-dues cards for the Hotel andBartenders union and told them they would have to signthem by the end of the day or punch out.7Faced with thisalternative,it is undisputed that these employees signed thecards before the end of the day.8 James Michaels also wascalled into Stnckland's office on November 12. AccordingtoMichaels'undenied testimony,Strickland told him thathe would be required to join the incumbent union.When hereplied that he did not want to join the Union because hewas contemplating reentering the military service in about 2weeks. Strickland rejoined, "If you want to work the rest ofthe day youhave to join the union."9It is undisputed thatMichaels thereupon punched out and has not since beenemployed by the Respondent.In further chronological recitation of the facts,itmay benoted here that a second Teamster organizational meetingwas held on November12 or 13,this apparently also atNunnink's apartment.i°EmployeeTerryWood testifiedwithout contradiction that about a week after this meetingSupervisor Strickland approached him about acting as aweekend supervisor.Strickland then brought up the subjectof the Union,stating that he knew that Craig Stack, aserviceemployee,had attended the Teamster Unionmeeting. According to Wood,Strickland at this time alsotold him "we would be the ones hurt because the Teamstersdon't let anyone go to school and we were just too small tofool with." Also about a week or so after the November 12Teamster meeting,employee Thomas Brand was called intothe office of Supervisor Sheffield.Brand said that at thistime he was angry over the fact that he had recently beenassigned to the"porter's" job of sweeping the floor, this notbeing the type of work for which he had been hired. Uponbeing called into the office, Sheffield instructed Brand tomake pop setups, whereupon Brand stated,"OK, at leastthat is a little bit better than sweeping floors." It wasBrand's undenied testimony that Sheffield thereuponstated, "If you don't like it,you ought to get your unionsteward Tom Nunnink and the Teamsters to do somethingabout it."C.Conclusionsasto the Section 8(a)(2) Allegationsand as to the Termination of James E. MichaelsIn light of the facts above set forth, I think it crystal clearthatRespondent violated Section 8(a)(2) of the Act byrendering unlawful assistance to the Hotel and BartendersUnion.Thus, to briefly recapitulate, the undisputedevidence reveals that prior to the advent of the Teamsterorganizational campaign not only was there a failure torUnrefuted and substantially corroborative testimony of Brand, Pate,and Wood8Brand, Pate, andWood testified thattheysigned the cards onNovember 12 Although Winegrad did not testify, in view of whathappened to Michaels, as hereinafter noted, it is reasonable to infer that healso did so9Credited and unrefuted testimony of MichaelsMichaels said thatSupervisor Dewey was also present during this conversationisAlthough there is no doubt that this meeting in fact took place, therecord is hazy as to details 282DECISIONS OFNATIONALLABOR RELATIONS BOARDenforce the contract's union-security provision requiringmembership in the incumbent union, but rather Respon-dent went so far as to permit several employees to withdrawand destroy their union membership-dues cards, whichsigned cards Respondent had retained in its possession.That Respondent became aware of the Teamster activitiesamong its employees is clearly established by Supervisor'sLlaflet's conversation with employee Pate in early Novem-ber wherein Llaflet told Pate,interalia,that he hadknowledge of the recently held Teamster organizationalmeeting. It was not long after that, on November 12, whenSupervisor Strickland called a group of employees into hisoffice and gave them the alternative of either signingmembership applications for the incumbent union beforethe end of the day or else punching out. Respondent offeredno explanation whatever for its unusual and precipitateaction in thus pressurizing its employees into joining theincumbent union.ti Significantly, Thomas Nunnink, whoexcept for a brief break was employed by Respondent sinceNovember 2, 1967, testified that through this entire periodhe never knew of any grievance being filed nor within hisknowledge were there any union stewards on the job.12 Inmy opinion this inactivity by the incumbent unionundoubtedly serves as some explanation for Respondent'sentire course of conduct herein. In any event, and in light ofall the foregoing, I find that Respondent's conduct insolicitingemployees to join the incumbent union onNovember 12, 1970, was violative of Section 8(a)(2) of theAct. Since this solicitation was accompanied by a threat ofdischarge if the employees did not acquiesce, I find, underthe circumstances of this case, that Respondent therebyinterfered with, restrained, and coerced employees in theexerciseof the rights guaranteed in Section 7 of the Act andthat Respondent thereby violated Section 8(a)(1) of the Act.Further, I find that employee James E. Michaels wasconstructivelydischargedwhen he refused to sign amembership card for the incumbent union but insteadchose the only other alternative which Respondent gavehim, which was to punch out. Accordingly, I find that bythis conduct Respondent violated Section 8(a)(3) and (1) ofthe Act.D.TheDischargeof ThomasNunninkNunnink was hired by Respondentas a ramp service manon November 2, 1967. He quit this employment on June 2,1970, but returned to work for the Company on July 8,1970.His subsequent discharge on November 11, 1970, ishere at issue.As previously indicated, Nunnink Joined the Hotel andBartendersUnion about 8 months after his hire in 1967.However, he withdrew his membership from the incumbentunion about 1 month later and has neversince renewed hismembership.As also previously noted, Nunnink wasinstrumentalin contacting the Teamsters Union in the11Brand testifiedthat on November 12 Supervisor Strickland statedthat the incumbent union "was on his back"and that this was the reasonhe was requiring the employees to join the incumbent union.However,Respondent offered no testimony to this effect and I do regard Brand'stestimony as legally sufficient to establish that the incumbent union, infact, had requested Respondent's assistance in enforcing the union-securityclause in the contractmiddle of October 1970. Subsequently, on October 30,1970, a Teamster organizationalmeeting washeld in hisapartment with approximately all 20 of the Respondent'sservice employees to attendance.Nunnink worked under the supervision of Bill Maddox, aramp supervisor, and his hours were from 5:30 a.m. to 7:30p.m.Maddox, however, was discharged on November 10and Steven Sheffield assumed supervision of the day-shiftemployees on November 11.13 At or about 11 a.m. on thisdate Sheffield came to the loading dock and asked Nunninkto sweep the ramp area and to wash a service van. Nunninkreplied that he was in the process of preparing for a flightthatwas coming in, but that he would comply withSheffield's request before he went home. It is undisputedthat at this time Nunnink was engaged in his regularcatering duties. According to Nunnink, he continued inthese duties until the flight departed, which was about12:45 p.m. He said he thereupon took a 45-minute lunchperiod, following which he started sweeping up the ramp.He testified that while he was so doing Sheffield came out,atwhich time Mike Mize, another employee, stated inSheffield's presence that he would wash the aforementionedvan.Mize, in fact, at this point did wash the vehicle.Nunnink said he thereupon completed sweeping the area,as instructed.At or about 2:15 p.m., as Nunnink wasstudying the posted flight schedule, Sheffield came up andsaid he would like to see him before he went home.Nunnink replied that he had time "right now" and theywent to the office. Nunnink testified that the ensuingconversation was brief. According to Nunnink, Sheffieldstated "that he had just got chewed out by his superiorbecause the truck wasn't washed and the ramp wasn'tswept."Nunnink said, "I'm sorry," whereupon Sheffieldstated, "Somebody is going to have to pay for it, so as far asI'm concerned you're fired." Nunnink thereupon obtainedhis pay and departed.There is not much difference in Sheffield's accountconcerning the events of November 11. Sheffield testifiedthat about 10:30 a.m. he asked NunninkandMize to washthe service van. When Nunnink replied that he was busypreparing for the next flight, Sheffield said he told him heshould "at least get a bucket and have it filled with waterand soap and have it ready." Sheffield testified that at thispoint Mize proceeded to wash the van. He gave no furthertestimony concerning the incident. Sheffield furthertestified that around 11:30 a.m. he again spoke to Nunninkand this time told him that he expected him to sweep theramp before he finished his shift. Continuing, Sheffieldtestified that "later on that day" he observed that Nunnink"hadn't made an attempt yet," whereupon he told Nunninkthat he expected this work to be completed by 2:30 p.m.Sheffield further testified that around 2:10 or 2:15 p.m. heobserved that Nunnink had not swept the entire ramp area,but had just swept around the lift.14 He found Nunninkupstairs, as Nunnink testified, and they thereupon went to11This is consistent with Supervisor Strickland's statement to employeeTerry Wood,as aforenoted,thatthe Companyhad a union but that it wasnot a "strong union."13Sheffieldconcededlywas a supervisor at all times material hereto,although he appears to have held several differentsupervisorypositions14Sheffield testified that the lift area is that part of the ramp area where GILBERT-ROBINSON, INC.the office. Sheffield testified that at this point, "I told himthat I was dissatisfied with his work today and why and toldhim that I thought he should be terminated, and he wasterminated."ShortlyafterNunninkwas terminatedSheffieldwrote out a handwritten memo, subsequentlytyped and placed in Nunnink's personnel file, which statedas follows:Was released for the following reasons: Failed to washthe van when asked to, and after I asked him to sweepand wash the ramp he also failed to do so. I feel this isadequate reason for terminating Tommy Nunnink.Steve SheffieldE.Conclusions as to NunninkThe record in this case leaves me no hesitation in findingthat Nunnink was not discharged for the reason or reasonsgiven by Sheffield. Starting with the reasons as expressed inthe memo set forth above, Sheffield states that one of thereasons for Nunnink's discharge was that he "failed to washthe van when asked to." Suffice it to say that this obviouslyis a false reason. Nunnink was engaged in preparing for aflightwhen this request was made of him and he soexplained to Sheffield. Sheffield's own testimony revealsthat he accepted this reason, that employee Mize thereuponwashed the van, and that nothing further was said about thematter.15 As to the second reason mentioned in the memo,it is firstnoted that neither Nunnink or Sheffield testified,as the memostates,that Nunnink was asked to wash theramp as well as sweep it. This statement in the memotherefore also is not true. But with reference to the sweepingof the ramp area, there is some difference in the testimonyin that Nunnink claims to have swept the entire areawhereas Sheffield asserts that he swept only the lift part ofthat area.While I think it likely that both Nunnink andSheffield exaggerated their testimony on this particularpoint, for decisional purpose I shall assume that Nunninkdid not complete sweeping the entire ramp area. Even so, Ifind it incredible to believe that he would be so summarilydischarged for this reason. Thus, the record establishesNunnink to have been one of Respondent's most experi-enced and best qualified service employees. In January1970, he was made a ramp supervisor and served in thisposition for about 6 months.18 On November 3, 1969, JoeGilbert, whom it appears is Respondent's president, wroteNunnink a letter in which he expressed "appreciation" forNunnink's having served 2 years with the Company, andwherein he also stated, "You have been a loyal, faithfulemployee and Bill and myself wish to thank you for yourfineattitude,wonderful spirit and hard work." In aboutMarch or April 1970, Nunnink received another letter fromGilbert, this one notifying him: "Congratulations on beingnamed `the employee of the year'-I agree and am veryproud of you."In view of all the foregoing, it is indeed difficult to believethat Nunnink would be discharged for the reasons assertedby Sheffield. And although Respondent's counsel at thecarts of food are brought to load the lift truck.He said that the entire ramparea is approximately40' by 35', ofwhich the lift area comprises12' by 10'iS Indeed,by his own testimony,Sheffield did not mention this toNunnink at the time of his discharge.16As indicated earlier, Nunnink quit Respondent'semploy June 2,283hearing asserted that Nunnink was discharged for insubor-dination, clearly this was not a fact. Even if Nunnink didnot sweep the ramp to Sheffield's satisfaction, there is noindication that he insubordinately refused to accept this jobassignment.Moreover, if Sheffieldwas so seriouslyconcerned that the job was not performed properly, I thinkitpeculiar that he did not give this experienced employeesome warning (the shift had not yet ended) before resortingto the extreme penalty of discharge. Indeed, the recordreflects that employee Danny Pate, employed only sinceMay 24, 1970, was issued a warning notice, but was stillpermitted to remain in Respondent's employ, for the moreserious offense of allegedly taking goods that did notbelong to him. Finally, and further reflecting uponRespondent'smotives herein, it is significant that thesweeping of the ramp was not one of Nunnink's regularduties.Maddox, Nunnink's supervisor until the day beforehis discharge, testified that although Nunnink was assignedto take out trash each day, he (Maddox) had never assignedNunnink to the sweeping job. Indeed, Maddox testifiedwithout contradiction that prior to his termination he hadposted a sweeping schedule and that this schedule, whichwas only changed twice a year, was still in effect at the timehe left. This schedule designated certain named employeeswho were to perform these duties at the times and datesreflected thereon. Suffice it to note that Nunnink was notone of the employees who was listed on the schedule to dothis work and Sheffield offered no explanation for assigningNunnink to the job on November 12 instead of followingthe schedule.Some further facts are here in order. Sheffield testifiedthat he reported his discharge of Nunnink to Art Main, thedirector of in-flightservices, later in the day. Still later thatdayMain entered a handwritten report in Nunnink'spersonnel file which stated, "Due to Tom's past record andthis incident of direct insubordination I feel that it is of thebest interest of the company to let Tom go." With respect tothe so-called "past record" Respondent asserts it took intoaccount that on 9-4 Nunnink was 15 minutes late, on 10-27he was 17 minutes late, and on 10-29 he was 4 hours late.17However, as to the latter date Respondent's record reflectsthat Nunnink in fact called in at 0735 to explain that he washaving car trouble and therefore would be late. Additional-ly,Respondent points out that Nunnink had three truckaccidents in 1970 and that on September 9, 1970, as a resultof the third such accident, he was given a 2-day suspensionwith the warning that the next accident would result in hissuspension. If Nunnink's discharge was indeed related tohis accident record, this normally would be considered asstrong evidence that the action was not discriminatorilymotivated. However, since Sheffield did not cite Nunnink'saccident record, either in his memo or in his testimony atthe hearing, as a reason for deciding to discharge thisemployee, I am convinced and find that the accidentrecord, as well as the flimsy matter of tardiness, was utilizedby Respondent as an afterthought in an attempt to concealits true motives. Indeed, there is direct that this was so.1970 At this time he wasa supervisor.Whenrehired about a week later, hecame back as an employee.17The documentreflecting the above dates does not namethe year. Ishall assumeit refers to 1970 284DECISIONSOF NATIONALLABOR RELATIONS BOARDThus, it was the undenied testimony of employee ThomasBrand that about 2 or 3 days after Nunnink's discharge heoverheard a conversation between Supervisors Sheffield,Strickland and Dewey concerning "what they would sayaboutMr. Nunnink's being fired." Dewey ended theconversation by stating, "We have enough on record, that'sallwe have to say." This conversation, it may be noted,coincided with the filing of the unfair labor practice chargeherein,which included the naming of Nunnink as analleged discriminatee.18By reason of all the foregoing, and no less particularly inlight of the related fact of Respondent's unlawful assistanceto the Hotel and Bartenders Union on the day afterNunnink's discharge, I conclude and find that Nunninkwas discharged because of his efforts to bring in theTeamstersUnion. Respondent thereby violated Section8(a)(3) and (1) of the Act. In making this finding, I rejectRespondent's contention that the evidence does notestablish company knowledge. Thus, as previously noted,the undisputed evidence reflects that within 3 or 4 daysafter the first Teamster organizational meeting at Nun-nink's apartment, Supervisor Llaflet told employee Patethat he knew about the Teamster meeting. Since Llafletsomehow obtained knowledge of this meeting, (which is notsurprising since all 20 service employees were in attend-ance) it is reasonable to assume that he also learned wherethis meeting was held.As to further alleged violations, and in connection withthe heretofore related conversation which Llaflet had withPate, it will be recalled that about a week after the secondTeamster Union meeting, which was held in Nunnink'sapartment on November 12, Supervisor Strickland toldemployee Wood that he knew that Craig Stack, a serviceman, was at that meeting. Since this was the secondincident of the same nature, this matter cannot beconsidered as isolated. Accordingly, and as alleged in thecomplaint, I find that Respondent, through the statementsof Llaflet and Strickland, violated Section 8(a)(1) of the Actby creating the impression among employees that theirunion activities were being kept under surveillance.19Finally, the evidence is undisputed that on March 18,1971 (5 days prior to the hearing herein), employee DannyPate spoke to Supervisor Strickland to arrange getting timeoff for employee Terry Wood so that Wood could testify atthe instant hearing in response to a subpoena. During theconversation Pate stated that he also had received asubpoena and that he had already arranged to have hiswork days changed so that he could testify. Upon being soapprized, Strickland told Pate, "If you can't see the chancesyou're taking, that's pretty stupid." I conclude and find thatthe foregoing statement to Pate contained an implied threatof reprisal in the event of his testifying and that Respondentthereby further violated Section 8(a)(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in Section III,18The charge was filed on November 12 and served on Respondent onNovember 13, 197019 I find nothing coercive in the heretofore related conversation whichemployee Thomas Brand had with Sheffield about a week after theabove, occurring in connection with the operations ofRespondent set forth in Section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.V. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices in violation of Section 8(a)(1), (2), and (3) ofthe Act, I will recommend that it cease and desist therefromand take certain affirmative action designed to effectuatethe policies of the Act.Ihave found that Respondent discriminatonly dis-charged Thomas Nunnink and James Michaels. I willtherefore recommend that Respondent offer them immedi-ate and full reinstatement to their former or substantiallyequivalent positions and make them whole, for any loss ofpay they may have suffered by reason of the discriminationpracticed against them, by payment to them of a sum equalto that which they normally would have earned from thedate of their discrimination to the date of reinstatement,less net earnings during said period, if any. The backpayprovided herein shall be computed in accordance with theBoard's formula set forth in F. W.Woolworth Co.,90 NLRB289, with interest thereon at the rate of 6 percent per annumcomputed in a manner described inIsisPlumbing &Heating Co.,138 NLRB 716.Because the discriminatory discharges go to the veryheart of the Act, and in view of Respondent's other unfairlabor practices, I shall recommend a broad cease-and-desistorder,which, in the circumstances of this case, I deemnecessary and appropriate to protect employee rights andto effectuate the purpose of the Act.CONCLUSIONS OF LAW1.Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.By giving employees the impression that their unionactivitieswere being kept under surveillance, by threaten-ing employees with discharge if they did not signmembership application-duesdeduction authorizationcards for the Hotel and Bartenders union, and bythreatening employeeswith reprisals if they testifiedpursuant to a government subpoena, the Respondent hasengaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a)(1) of the Act.4.By unlawfully soliciting membership-dues applica-tions on behalf of the Hotel and Bartenders Union, theRespondent has engaged and is engaging in unfair laborpractices within the meaning of Section 8(a)(2) of the Act.5.By discriminating in regard to the hire and tenure ofemployment of Thomas Nunnink and James Michaels,thereby discouraging membership in the Teamsters Union,November 12 unionmeeting.Ifthiswas intendedto relate to anyindependent Section 8(a)(1) allegation in thecomplaint,I recommend it bedismissed GILBERT-ROBINSON,INC.285the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(3) of theAct.6.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.Upon the basis of the foregoing findings of fact andconclusions of law and upon the entire record in this case,and pursuant to Section 10(c) of the Act, I hereby make thefollowing recommended: 20ORDERRespondent Gilbert-Robinson, Inc., its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Giving employees the impression that their unionactivities are being kept under surveillance; threateningemployees if they do not sign membership application-duesdeduction authorization cards for the Hotel and BartendersUnion, and threatening employees with reprisals if theytestify pursuant to a government subpoena.(b)Unlawfully giving assistance to the Hotel andBartenders Union, or to any other labor organization, byimproperly soliciting membership-dues deduction authori-zation cards, or in any other manner proscribed by Section8(a)(2) of the Act.(c)Discouragingmembership in the InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, Warehouse, Mail Order, Ice, ColdStorage, Soft Drink, Waste Paper, Distribution Workers,Egg Breakers,Candlers, Miscellaneous Drivers and Help-ers,KCMO, KCK and Vicinities, Local No. 838 and LocalJointExecutiveBoard of the Hotel and RestaurantEmployeesandBartendersInternationalUnion,AFL-CIO, and its constituent members, or in any otherlabor organization, by discharging employees or otherwisediscriminatinginrespect to their hire or tenure ofemployment.(d) In any other manner interfering with, restraining, orcoercingemployees in the exercise of their rights to self-organization, to form labor organizations, to join or assistthe above-named Teamster's Union, or any other labororganization,to bargain collectively through representa-tives of their own choosing, and to engage in concertedactivities for the purposes of collective bargaining or othermutual aid or protection, or to refrain from any or all suchactivities.2.Take the following affirmative action which I find isnecessary to effectuate the policies of the Act:(a)Offer to Thomas Nunnink and James Michaelsimmediateand full reinstatement to their former jobs, or ifthose jobs no longer exist, to substantially equivalentpositions and make them whole for any loss of pay theymay have suffered as a result of the discriminationpracticedagainst them,in the manner set forth in thesection of this decision entitled "The Remedy."(b)Notify the above-named employees, if presentlyserving inthe Armed Forces of the United States, of theirright to fullreinstatementupon application in accordancewith the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after discharge fromthe Armed Forces.(c)Preserve and, upon request, make available to theBoard or its agents, for examining and copying, all payrollrecords,socialsecuritypayment records, timecards,personnel records and reports, and all other recordsnecessary to ascertain any backpay due under the terms ofthis recommended Order.(d) Post at its facilities at the Kansas City airport copiesof the attached notice marked "Appendix." 21 Copies ofsaid notice, to be furnished by the Regional Director forRegion 17, shall, after being duly signed by a representativeof Respondent, be posted by it immediately upon receiptthereof and maintained by it for a period of 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered by anyother material.(e)Notify the Regional Director for Region 17, inwriting,what steps Respondent has taken to complyherewith.22It is also recommended that the complaint be dismissedinsofar as it alleges violations of the Act not hereinspecifically found.20 In the event no exceptions are filed as provided in Section 102 46 oftheRules and Regulations of the National LaborRelationsBoard, thefindings, conclusions,recommendations,and recommended Order hereinshall,as provided in Section 102 48 of the Rules and Regulations, beadopted bythe Board and become its findings,conclusions,and Order,and all objections thereto shall be deemed waived for all purposes.21 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National LaborRelations Board."22 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read."Notify the Regional Director for Region 17, in writing, within 20 daysfrom thedate of thisOrder,what steps the Respondent has taken tocomply herewith "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discourage membership in Internation-alBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, Warehouse, Mail Order,Ice,Cold Storage, Soft Drink, Waste Paper, Distribu-tionWorkers, Egg Breakers, Candlers, MiscellaneousDrivers and Helpers, KCMO, KCK and vicinities,Local No. 838, or in any other labor organization, bydischarging or otherwise discriminating against ouremployees because of their union activities.WE WILL NOT threaten our employees with dischargeifthey refuse to sign membership application-duesdeduction authorization cards for Local Joint ExecutiveBoard of the Hotel and Restaurant Employees andBartenders InternationalUnion,AFL-CIO, and itsconstitutent members. 286DECISIONS OF NATIONALLABOR RELATIONS BOARDWE WILL NOTcreate the impression of surveillance orimpliedly threaten our employees with reprisals if theytestify pursuantto a government subpoena.WE WILL NOTgive assistanceto Local Joint ExecutiveBoard of the Hotel andRestaurantEmployees andBartenders InternationalUnion, AFL-CIO,and itsconstituent members,or any otherlabor organization,by improperlysolicitingmembership application-duesdeductionauthorization cards or in any other mannerprohibited by the Act.WE WILL offer ThomasNunnink and JamesMichaels immediate and full reinstatement to theirformer jobs or, if those jobsno longer exist, tosubstantially equivalent positions,without prejudice totheir seniorityor other rights and privileges,and makethem wholefor any loss of paysuffered as a result of thediscrimination against them.WE WILL NOT in anyother manner interfere with,restrain,or coerceour employeesin the exercise of theirright to self-organization,to form, join, or assist theabove-named TeamstersUnion, or any otherunion, tobargain collectively through representativesof theirown choosing,and to engage in concerted activities forthe purposesof collective bargaining or other mutualaid or protectionas guaranteed in Section7 of the Act,and to refrainfrom any orall such activities,except tothe extentthat such right may be affected by anagreement requiring membership in a labor organiza-tion as a condition of employment as authorized inSection 8(a)(b) of the Act.DatedByGILBERT-ROBINSON, INC.(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material.Any questions concerning this notice or compliance withitsprovisions,may be directed to the Board's Office, 610Federal Building,601 East Twelfth Street, Kansas City,Missouri 64106,Telephone 816-374-5181.